97-146




                   IN THE SUPREME COURT OF THE STATE OF MONTANA

                                                    No. 97-146
                                                  ______________

IN RE THE MARRIAGE OF                                                             )
                                                                                  )
SALLY PERRINE NAGRA,                                                              )
                                                                                  )                    O P I N I O N
                   Petitioner and Respondent,                                     )
                                                                                  )                                AND
          and                                                                     )
                                                                                  )                          O R D E R
DAVID A. NAGRA,                                                                   )
                                                                                  )
                   Respondent and Appellant.                                      )
                                  ______________

     Appellant David A. Nagra and respondent Sally Perrine Nagra have filed a joint
motion and stipulation for an extension of time in which to complete the mandatory
mediation of their case required by Rule 54, M.R.App.P.   They request that the 75-
day
mediation deadline contained in Rule 54, M.R.App.P., be continued for an additional
45
days "in order that sufficient time be allowed for exploring settlement
possibilities and
so that the mediation process can take place at a time that is convenient to all
concerned."
     Rule 54(b), M.R.App.P., expressly provides that the parties and the mediator
have
75 days within which to complete the required mediation. The Rule does not contain a
provision for extending that period of time for the convenience of the parties.
Nor, of
course, does the Rule require the parties to cease pursuing settlement
possibilities at the
end of the 75-day time period provided for the required mediation process; indeed,
Rule
54(g)(3), M.R.App.P., explicitly encourages parties to continue to pursue settlement
efforts in the event the case is not resolved via the mediation process and returns
to the
ordinary appeal process.
     Moreover, we issued an Opinion and Order on January 30, 1997, clarifying that
Rule 54 is intended to benefit both litigants and this court and that the provisions
of Rule
54, M.R.App.P.,
     were designed to be, and are, self-executing. Otherwise, the caseload of
     the Court will not decrease, but may very well increase as the Court
     considers and rules upon motions which address the mediation process, such
     as motions to opt out of the mediation requirements, motions for substitu-
     tion of mediators, extensions of time to file statements of position and the

 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-146%20Opinion.htm (1 of 2)4/11/2007 2:40:17 PM
 97-146


          myriad of other forms of relied that counsel may seek. Correspondingly,
          the parties will incur additional expense on appeal during this process. The
          result will be self-defeating and thwart the goals of the appellate mediation
          program. Consequently, this Court will not insert itself in the process
          except under unusual or extraordinary circumstances.

Harwood v. Glacier Electric Cooperative, Inc. (Mont. 1997), ___ P.2d ___, 54 St.Rep.
89. The joint motion requesting an extension of time to complete the mediation
process
is not permitted under the provisions of Rule 54, M.R.App.P. Furthermore, we take
this
opportunity to caution appellate practitioners that, with this Opinion and Order, we
have
twice clearly provided notice that Rule 54, M.R.App.P., is self-executing and does
not
authorize motion practice before this Court. We will look with disfavor on further
efforts
by counsel in cases subject to the Rule to involve this Court in Rule 54, M.R.App.P.,
proceedings via motions.
     We observe, in conclusion, that the amended notice of appeal in this cause
number--which reflects that the appeal is subject to the mediation process required
by
Rule 54, M.R.App.P.--was filed on February 4, 1997; the mediation conference is
scheduled for April 4, 1997, which is approximately 60 days after the filing of the
notice
of appeal. The mediator will have approximately 15 days thereafter to file the
required
mediator's report before the 75-day limit for the mediation process runs and, in this
regard, Rule 54(g), M.R.App.P., requires the filing of that report "[i]mmediately
upon
the conclusion of the mediation conference."
     The Court having fully considered the matter,
     IT IS ORDERED that the joint motion for an extension of time within which to
complete the mediation process required by Rule 54, M.R.App.P., is DENIED.
     The Clerk is directed to mail a true copy of this Opinion and Order to counsel
of
record for the parties and to the mediator appointed to mediate this case.
     DATED this 1st day of April, 1997.
/S/ J. A. TURNAGE
/S/ KARLA M. GRAY
/S/ JAMES C. NELSON
/S/ W. WILLIAM LEAPHART
/S/ WILLIAM E. HUNT, SR.
/S/ JIM REGNIER

Justice Terry N. Trieweiler would grant the motion for extension of time.




 file:///C|/Documents%20and%20Settings/cu1046/Desktop/opinions/97-146%20Opinion.htm (2 of 2)4/11/2007 2:40:17 PM